DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 5-9, 12-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junhua et al. (US 2003/0117454) in view of Takano et al. (US 2012/0249638).
Regarding to claims 1, 7-8, 14:
Junhua et al. discloses an image forming apparatus comprising a head driving device for causing a head to discharge droplets, the device comprising: 
               a drive circuit (FIG. 1, element 2) configured to drive the head (FIG. 1, element 21) based on a plurality of drive waveforms (FIG. 3, elements COM1 and COM2); 
               a first drive waveform generation circuit (FIG. 1, element 9A: FIRST DRIVE SIGNAL GENEERATING SEECTION) configured to generate a first drive signal indicating a first drive waveform (FIG. 3, element COM1) of the plurality of drive waveforms; 
              a second drive waveform generation circuit (FIG. 1, element 9B: SECOND DRIVE SIGNAL GENEERATING SEECTION) configured to generate a second drive signal indicating a second drive waveform (FIG. 3, element COM2) of the plurality of drive waveforms; and
FIG. 8: The switch 62 switches to select the first drive signal COM 1 or the second drive signal COM2 to provide it to the head 21).
Junhua et al. however does not teach a correction circuit configured to correct the first drive waveform and the second drive waveform with reference to an intermediate potential.
Takano et al. discloses an inkjet printing apparatus comprising an inkjet printhead driven by driving signals (FIG. 6, elements PD and PB) to perform printing operation and a correction circuit configured to correct the driving signals with reference to an intermediate potential (FIG. 12: Means for correcting the driving signal COM in step S105. FIG. 13 shows the driving signals PD and PB after correction with the changes A1 and A referring to the intermediate potential VREF).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the circuitry in Junhua’s printing apparatus to include a correction circuit to correct the driving signals in accordance to the characteristics of ink to ensure printing quality as disclosed by Takano et al. (paragraph [0007]).
Regarding to claims 6, 13: wherein at a time of switching between the first drive waveform generation circuit and the second drive waveform generation circuit, the first drive waveform and the second drive waveform have the intermediate potential (Junhua et al.: FIG. 3: The intermediate potential Vhm).
	Regarding to claims 2, 5, 9, 12: wherein the correction circuit is configured to perform correction based on temperature, and further comprising a storage device configured to store a correction magnification for the first drive waveform generation circuit, a correction magnification for the second drive waveform generation circuit, the intermediate potential, first drive waveform values for the first drive waveform, and drive waveform values for the second drive waveform per temperature FIG. 5: Means for storing all necessary data of the drive signals PD and PB, such as d1-d3, p1-p3, A1-A2, and VREF (intermediate potential) for the driving signal generation unit (64) generates the drive signals. Such means also stores the correction values (correction magnification) in TABLE 2 (FIG. 11). FIG. 11: Table 2 shows the correction values based on the temperature).
	Regarding to claims 17-18: wherein the first drive waveform performs fine driving of the head so that droplets are not discharged, and the second drive waveform is used for discharging droplets (Takano et al.: FIG. 6, element PB), wherein the second drive waveform comprises a drive waveform used for discharging a large droplet, a drive waveform used for discharging a medium droplet, and a drive waveform used for discharging a small droplet (Junhua et all.: FIG. 3: Gradation data for small dot, middle dot, large dot).
Allowable Subject Matter
2.	Claims 3-4, 10-11, 15-16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claims 3, 10: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that wherein the correction circuit is configured to determine, based on the correction magnification for the first drive waveform generation circuit, a first correction coefficient for the first drive waveform values higher than the intermediate potential, and a second correction coefficient for the first drive waveform values lower than the intermediate potential, multiply the first drive waveform values higher than the intermediate potential with the first correction coefficient; and multiply the first drive waveform values lower than the intermediate potential with the second correction coefficient is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claims 4, 11: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that wherein the correction circuit is configured to set a third correction coefficient equal to 1.0 for the first drive waveform values that are the same as the intermediate potential; and multiply the first drive waveform values that are the same as the intermediate potential with the third correction coefficient is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 15-16 and 19-20 are allowable because they depend on claim 4 or 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853